EXHIBIT A
 

From: Gregory Novak

Sent: Thursday, September 24, 2020 4:37 PM

To: CMTaroneLaw@hotmail.com; jclifford@cliffordgarde.com

Ce: Burt Amernick; Tracy Druce; Matt Todd; Hank Petri; Suni Sukduang; Taras Gracey;
Shaleez Ozlat; Gregory Novak

Subject: The ND Defendants’ Azure Search Costing and Clarification of Ground Rules on IT
Consultant Discussions

Attachments: 2020.09.23 - Disco Estimate for Processing ND Azure Hosted Data.pdf;

ATTOO0001.htm; 2020.09.23 - UnitedLex Estimate for Processing ND Azure Hosted
Data.pdf; ATTOO002.htm

Dear Messrs. Tarone and Clifford,

Further to our agreement reached with the Court , below are the costings for initial processing of the ND
Azure environment for any searches that Arochi may want to undertake after such required initial processing
is had. As noted , search string processing costs are above the initial processing costs. Again, this is fully in
line with what was presented in today’s arguments to the Court and explanation of the costs associated with
accessing potential discovery desired by Arochi within the ND Azure environment. This information should
also be helpful to Arochi’s IT Consultant in understanding the approaches taken by United Lex (and the
comparison pricing alternative received from DISCO).

As explained today , in view of your assertions that Arochi’s present IT consultant (David DiGiovanni) was
unavailable until Friday (24 Sept 2020) or Monday (28 Sept 2020) to meet with the ND Defendants’ IT
consultants at UnitedLex; and, given the resistance of Arochi’s counsel to provide revised search strings , the
attached written cost projections were obtained yesterday to facilitate progress. These cost projections also
clarify that search strings do not impact the initial costing.

Arochi , Arochi’s counsel, Arochi’s IT expert , or any other person or entity under your control] involved in
this litigation, or otherwise, IS NOT TO MAKE ANY CONTACT with either United Lex or DISCO with
regard to the cost projections we are providing below.

Rather , once we are able to arrange time windows for our IT Consultant to meet with Arochi’s IT
Consultant, we will inform you of such available windows, at which time you will select an available
window and we will schedule the meeting.

As was earlier provided to Arochi’s previous IT consultant Mr. Levine, sufficient information or access will
be made through the ND Defendants’ IT Consultant at United Lex to facilitate an understanding by your
present IT consultant as to how the ND cost projection was made.

As we detailed yesterday to each of you , you will not be permitted to directly interact with the ND IT
Consultant or otherwise participate beyond introductions of Mr. DiGiovani if desired. Likewise, we will not
interact other than to introduce United Lex.
We will however monitor the discussion and if Mr. DiGiovani / you or any other Arochi IT Consultant ( in
the event that Mr. DiGiovani is no longer engaged or involved ) stray into any area beyond the permitted
discussion of information for your IT Consultant to arrive at a cost projection on the same Azure information
basis as has United Lex, then the ND Defendants will terminate the meeting at once.

For further clarity , the ND Defendants will not permit the types of questions that occurred during Mr.
Levine’s meetings with United Lex, which were not designed to provide Arochi with information upon
which he could provide an independent cost projection , but instead were accusatory , argumentative and
challenging to the ND Defendants’ IT Consultant and the structure of the ND Azure environment, as Arochi
chose to focus on baseless assertions of spoliation and to seek discovery yet again outside of the Rules.

We provide you with the above ground rules to avoid any misunderstandings on your part as to what and
what will not be permitted in the discussions between our respective IT Consultants/ experts.

We will provide available windows as soon as we are able to confirm such with our IT Consultants at United
Lex, with available widows to be open at the latest this coming Monday, September 28, consistent with the
Court’s instructions to counsel today.
ATTACHMENT
 

From: Todd Deaton <todd.deaton@unitedlex.com>

Sent: Wednesday, September 23, 2020 6:57 PM

To: Gregory Novak; Tracy Druce; Matt Todd; Burt Amernick; Suni Sukduang
Cc: Timothy McCorry

Subject: UnitedLex Data Processing Estimate

bs alia todd.deaton@unitedlex.com

All,

Based on our initial review of the data located in the Azure environment, the total estimated volume of data that
would be subjected to data processing is 14 Terabytes. 14 Terabytes/14,000 GB at a processing rate of $75 per GB
would be $1,050,000.00. The $1,050,000.00 cost does not include additional cost that could be incurred for data
collections, data hosting, document review, production or associated project management time. The data would
require processing ($1,050,000.00) before search terms can be applied.

Please let me know if you have any questions or would like to discuss. Thank you.

Todd A. Deaton

Vice President, Midwest

UnitedLex

6130 Sprint Parkway | Suite 300| Overland Park, KS 66214
M 816 500 4164
ATTACHMENT
®NDISCO

DISCO Estimate for Polsinelli Houston
Project: Collection and Review of Novack Druce Azure Data

Date: September 23, 2020

DISCO Executive Profile

DISCO js an end-to-end ediscovery solution that provides next-generation technology and
best-in-class services with a turnkey, managed infrastructure delivery model that does not require
any investment in software or services. Compared to legacy solutions, DISCO users report a 23%
improvement in review throughput, a substantial improvement in reported case team satisfaction,
and a 30% reduction in total spend over the life of a case.

CS Disco Inc. was founded in Houston, Texas in 2012. Our customers include more than 400 law
firms, corporations, and government entities, including over 75 of the AmLaw 200 and several
prominent litigation boutiques. We have more than 3,500 active matters of all sizes. The largest
case hosted in DISCO was 24 TB with more than 150 concurrent active reviewers and no
degradation in performance.

Key Differentiators

Some of our key differentiators relative to legacy products are:

DISCO delivers the fastest performance in the industry, with 10-second search and
Ys-second document viewing, even in databases with more than 100 million documents
and even for the largest and most complex file types. Upload up to 4 TB of data per day
using DISCO's proprietary high-speed uploader.

DISCO’s cloud-native review platform automatically scales to handle matters of any size,
with any number of users. DISCO releases new features and enhancements to all matters
weekly using software-as-a-service (SaaS) delivery, requiring no upgrades or downtime —
our clients have the latest and greatest software at all times.
®BDISCO

DISCO's staff includes former practicing lawyers with experience ranging from AmLaw 50
firms to litigation boutiques; in a weekly meeting called the Law Review, these lawyers
review all new features and approve them for incorporation into the product only when
they are completely intuitive. This means the lawyer adoption and satisfaction when
using DISCO is unmatched in the industry.

DISCO’s review platform includes all features for an end-to-end review, including
Westlaw- and Lexis-style search syntax, an Interactive search builder, clickable search
examples, search history, saved searches, mass tagging and foldering, customizable
folders for database organization, batch print to easily export documents for use in
witness prep, redactions including mass redactions and redaction reasons, search term
highlighting and persistent highlighting, the ability to add your own users with role-based
permissions, customizable tags and tag groups, and automatic search result indexes.

DISCO is designed to be self-service — it gives you the freedom to manage all aspects of
your matter yourself, from ingesting data, to deleting and producing data. The DISCO
Services team is always available if you need us to handle these instead.

DISCO’s self-service native ingest removes the need to process data in an outside
software — such as Nuix — or transfer data via FTP or FedEx. You can upload data up to 14
times faster than FTP, at speeds up to 4 TB per day, with complete control and visibility
into the process.
@®BDISCO

Automated workflow allows a case team to organize a large review into a series of
review stages.(for example, “first pass review” or “issue review”) with customizable
tagging panels and rules. The case team can then see what each reviewer is working on,
can control access within a stage at the group level, and can see progress at the group or
batch level.

Review metrics provide transparency into overall review progress, Including documents
remaining, average pace for the review team and for individual reviewers, and an
estimated completion date; help you identify problems early in the process, including
reviewers who are outliers on specific review decisions or on their overall pace; and
summarize what you are learning about the documents through your review.

12{b) Motion Review (10%) Fact Discovery - First Pass o 8
~~

21,293 documents

Forum Non Convenlens Review
ru jon (:on)
i
Fact Discovery - First Pass 68
21 198,946 documents. er

Fact Discovery - Further Review

O3.BB2 documents

 

   

Fact D} ery - Second Pa:
scovery $5 0%

Client's Review
Set documents

0%

Quality control lets you sample the review work product at any point to assess the quality
of review decisions the team is making and to localize any problems by reviewer,
custodian, document type, or other metadata field so that the problems can be corrected
surgically without re-review.

Tag Predictions with DISCO Al Technology: DISCO’s tag predictions work within the flow
of normal document review. As you work, DISCO gives multiple coding recommendations
for the document, predicting tags that are most likely relevant to the text. Furthermore,
the software also scores tags that have been suggested or applied to the document on a
-100 to 100 scale, showing predicted confidence and/or potential tagging errors.

DISCO’s advanced Al is designed to help attorneys throughout the course of discovery by
applying continuous learning on multiple review decisions concurrently. There is no setup
@®mDISCO

or seed set creation required — just start your review. When the system has developed
enough insight, it intuitively begins to display those recommendations to you in real-time.

DISCO’s advanced Al gives precise predictions in a fraction of the time required for
traditional review. As DISCO understands what is relevant to your review, it examines the
document, taking into account the order, meaning of words, and sentence structure to
arrive at intelligent insight as to whether the document is of substance to your review.

10) 1 ota] aol

 

Mm = custodian("Ken Loy”)

 

YF @: Emall OR 2 mere
Filters x 1-7 0 8449 View, Predictive Default = — Sorloy: TagCoumt- AlResults: D> Be oh &
ve ® vans 08 a Ibi hsGas  APFIUEU Date eee ME ami EXCURPD
- Issue Pt Lune eee '
ate . =a DANS A [96 crv0s ours AMIAACT Ovenden of sariiastevrernte tae
oes |» Mowdoand Mabe ers tay Otic oli Cag ems emt
Cortegent 2° TOI Cae btn wert eet 1LGA
FRE
pier = / ives fe
Cy mon FERC Ve
+ Responrivencss They oid
4 Perec
DATE (55/2001 1:09 PM CO trom Bt
4 Enion Predative Taps cocoa (EY a SUBJLET RE: To Cnuy’s detreden, *
* Conroe Ge | FROME 4 tavascbacku auderbachBsoes co PUNIEN?
Untagged TO th Ra ns qmrlerasGymbed new OMcen, ‘ek
> ha CUSTODIANS
yrwads | ‘ [ 9% taron cuwds Smee oue ae from Ao
fa make " iv
vf) DOCUMENT PROPERTIES =. bvebe Ge Lon Onior [99 twos oc FROM fosatee Figat ng nponta
FO Redsst9 MrOonAd weiner
- inclustve
Inclugwe emg ts only . voi beet
Dcocce moo PE Mmroune Sete apne tne Henge
_ ‘eovaiee lard aunt
Type [es enon ov ca RDM Rovsiee dem ne tneio2a
” "=" -
© Email
weed cs sates vlies a iat TromRe
er ‘Meche live [97 nocwort nes SUUJECT Res Fwd" Fv! Chuiges for E riat Sha.
Eauel TAOM Rosie Fiem.ng, iin
Tes TOR teniny iid Herpes ome ennel
Urn own ee

Full processing and analytics to identify duplicates and near duplicates, normalize time
zones, extract all metadata, recreate email conversations and parent-child relationships,
and OCR and image documents up front for faster performance during review.
®mDISCO

Search Term Reporting: When negotiating search terms with the other side it can be
difficult to know the scope or volume of documents (and their families) that any given
search will return. Search term analysis resolves this issue by delivering a simple interface
to cross-reference searches and see the result counts, family counts, and the unique
counts of documents across terms. If you have received a set of search terms from the
other side you can even drag and drop a .txt file containing terms straight into DISCO to
save having to retype entries.

 

DISCO veto ae a ic Li Bd
Search Term Reporting AL Wonmoas tbpen
Q
Last calculated just naw (Frulay, January 22 2046 at 12:53pm) B Caleutane kel ts 1 CUleuae
STARCH TERM, a DOCUMENTS = sta FAMILIES
HITS UNIQUE Wee FAGAILIES es UN QUL
prepa! /3 transaclon) % prepaid 328 328 566 2900 200 Q ~
fas 140 fas 125 a6 a6 410 17 12 a

forecast model prajection plac insolvent ‘cannol meet” “cant meet”

yall not meet “fall short: guidance auditot! accountant! 30,434 36,162 35.098 43,275 12,768 Qa
(delete! or alter! or destroy! oF shred!) /10 [aocuinent! email evidence ‘ 4

data laplop computer ie!) (retain retention) 42943 31878 51.969 4662 1orn Q
{energy power) 125 (schedule! bid! esumate! forecast! descr pliant a . < aa ne 5 Q
chalacterization! analys! ovalvation! projection! plant! tepart!]) 77 B57 pa 149 8b,AS4 34 000 19,517

fantasy football’ o¢ ((gambt! or bel or wager} 45 football) 2.037 4.473 2G st 38 Q
Total 154,645 114,036 166,823 53,500 44,301 a

Inclusive email identification on incoming productions: When only images are provided,
most review platforms are not able to identify/extract email metadata, thread emails, or
identify inclusive emails. Because the images may contain extraneous text, such as Bates
stamps or email signature footers, it is difficult to determine whether one email is wholly
included in another email. DISCO overcomes these problems by being able to process,
identify, and extract metadata from email images even when that information is lacking in
the load file. DISCO will even thread these emails and identify the inclusive ones for all
email collections and productions, whether uploaded as natives or as images.
@®mDISCO

With metadata redactions, reviewers can redact the metadata directly in the Doc Viewer
when they are reviewing documents. This ensures that these metadata fields are
automatically redacted in the load file generated upon production, reducing risk and effort
in manually scrubbing the load file at the end.

Native Excel Viewer. Speed up your review of excels!. Now review your excels as you
normally would in excel, search for hidden formulas and easily produce them natively as

well.
BEE 1-25act xls
fpeeadiheet a
Meet atl a) Preschedule
fy 26 lan 02
A fi D r S

Heche 09 td

 

 

 

Searchable audit histories for each document let you quickly find documents tagged by
specific people between certain dates.

Case teams can use exhibit sets to collect documents for depositions, motions, or trial.
DISCO automatically numbers and labels exhibits, allows you to add titles and
descriptions for cover sheets, include or exclude attachments, and output collated
exhibits with an automatically generated index of exhibits ready for printing or efiling.

DISCO offers high-quality, efficient Al managed reviews. We leverage our powerful
software, advanced Al technology, and expertise with the DISCO platform to speed up

DISCO's professional services team functions as an extension of your own team
throughout all stages of the discovery process. Our team includes former practitioners,
expert consultants from leading ediscovery providers, forensic experts, and technical
experts who can assist with any custom technical requirements.

DISCO’s client success resources include free technical support — 24/7, 7 days a week —
via email, phone, chat, or online help center, and free weekly training webinars.
@®BDISCO

Performance Impacts

DISCO’s performance impacts the legal team’s efforts in several positive ways, including overail
cost, user experience, and ability to move data faster from processing through production.

1. Cost Impacts: DISCO begins saving you money by basing its monthly charge on the volume of
data you send to us. Most of our competitors will unpack your data, process it, then charge you
processing fees and hosting fees on the larger processed size of the data. If you then produce
from your database, most competitors will additionally charge you for the data size of your
produced images. DISCO does not charge on the larger processed size of your data, for
production images, or other data formats that might arise from your original data over the course
of your case. For example, if you send us 500 GB of data consisting of PST files that, after
processing, balloons to a size of 750 GB, we will only charge you for the 500 GB you sent to us,
not the 750 GB. If you later produce 100 GB of produced images to opposing counsel, your
database size will expand to 850 GB, but again, DISCO only charges for the 500, not the 850.

DISCO’s performance results in customers reporting significantly reduced costs. When compared
to legacy providers on an “apples-to-apples” basis, our customers realize an overall cost savings
of 20-30% over the life of the database. By charging a single flat fee on the pre-processed size
for all database tasks — processing, loading, analytics, users, printing, production, and predictive
technology — we keep the price predictable while eliminating extra, up-front, or a Ja carte
charges that typically balloon the cost of traditional ediscovery solutions.

Cost savings in DISCO magnify even further when considering the time that reviewers
actually spend in the database, reviewing documents. This is arguably one of the most
expensive, if not the single most expensive component of the discovery exercise in almost all
cases. Third-party research indicates that a typical user in legacy platforms such as Relativity will
spend over 40 minutes out of an 8-hour day waiting for documents to load or pages to load in the
document viewer. This amounts to almost 10% of each reviewer’s day when the reviewer is
unproductive. If your review team is 30 reviewers strong, that equates to 20 hours each day
when your team is unproductive. Depending on the hourly rate, this unproductive time becomes
expensive quickly.

2. User Experience Impacts: DISCO’s performance also leads to a superior user experience. The
speed in which DISCO loads documents and pages in the document viewer results in less
distractions and a more-engaged document review team. This leads to a faster review — third
parties report a 20-25% faster review throughput on DISCO by their review teams over legacy
platforms. Legacy platforms have latency issues that often lead to reduced productivity, boredom,
multi-tasking on unrelated matters, and apathy that can adversely impact the case if key
documents are overlooked.
@®BDISCO

DISCO’s intuitive design, focused on the legal team’s needs, also improves the user experience
through reduced training time, more autonomy over the case, and reduced frustration with
confusing and byzantine software menus or search syntax.

3. Data Loading & Production Speeds: DISCO leverages a wealth of next-generation
technologies within Amazon Web Services to offer both ingestion and production speeds that are
second to none. Ingestion performance can be further accelerated for time sensitive matters
when needed to expedite the time-to-review. Productions can be created directly by DISCO
users if desired directly within the core DISCO application, without having to wait on your
discovery or managed services vendor. These productions are rapidly processed and then
available for download by the DISCO user.

Al Managed Review

DISCO offers efficient, high-quality Al managed reviews. We leverage our powerful software,
advanced Al technology, and expertise with the DISCO platform to speed up review times,
enhance accuracy, and control project costs. We hire experienced US-based team leads and
contract reviewers from our extensive network of seasoned DISCO power users, which cuts
down on onboarding time. Our leadership team has dozens of years of experience with complex,
high-stakes managed reviews—from multinational FCPA investigations to US HSR second
requests. By dealing with a single-source provider, you sign one contract, receive one invoice,
and interact with one point of contact for your project.

Professional Services

Implementation: DISCO offers end-to-end consulting services for optimizing the rollout of DISCO
throughout your organization — whether you are transitioning from another ediscovery platform
or establishing an organization-wide ediscovery program for the first time. DISCO’s
implementation team can provide as much or as little guidance as your organization needs, from
taking the lead on a full-firm rollout to providing ad-hoc consulting.

Forensic Services: DISCO offers a complete suite of forensic services, which includes forensic
preservation, collection, analysis, and consultation, all performed by experienced Certified
Forensic Examiners using defensible processes and methods. All data transfers are encrypted to
ensure data integrity. Collected data can be loaded directly into your DISCO review platform,
removing unnecessary delays and allowing you to start reviewing documents quickly.

Project Management: From case kick off to close out, our team of project managers is prepared
to plan, set up, and manage your case based on your custom requirements. Made up of former
practicing attorneys and expert consultants from leading ediscovery service companies, our
project managers are equipped to help you with every stage of the discovery process, from
®mDISCO

project planning and setting milestones to implementing artificial intelligence workflows and
running productions.

Data Operation Services: Data handling, management, and processing are our core strengths.
Whether your case requires data collection, complex data migration, data culling, uncommon or
unique data types, or the creation of custom scripts, DISCO’s data operations team has the
expertise to resolve your issue. Whether you send the data directly to us, or whether our team
remotely accesses your data storage systems, we offer repeatable and defensible processes, so
spoliation is never an issue.

Ediscovery Consultants: DISCO’s ediscovery consultants help you diagnose and resolve gaps or
inefficiencies in your processes, whether by helping you find the right tech stack for your
litigation profile, refining your document collection and retention policies, or training your internal
teams. Our consultants come from AmLaw 20 law firms, leading ediscovery providers, and the
world’s top corporations, where they worked on cutting-edge issues in ediscovery across the
EDRM lifecycle.

Flat-Fee Package Pricing for Professional Services Client Success

DISCO offers monthly flat-rate, pre-paid packages for data services and project management,
based on your expected case size and service consumption. DISCO will pick the monthly service
package that best fits your needs giving you the cost-certainty needed to finally be able to
budget your legal spend for the life of your project. As your needs grow just move to the next
size package to continue to get world-class support from our team of experts.

S $1,200/month
M $2,300/month
L $5,600/month
XL $11,000/month

Client Success

Technical Support: DISCO provides free technical support via phone, live chat, or email 24/7,
every day of the year. If you prefer to find answers on your own, you can access our full library of
training materials and knowledge base to gain valuable insights and answers to alt your technical
questions.

Training: DISCO provides weekly training webinars free of charge. DISCO also offers
personalized training, both onsite and online.
@®mDISCO

DISCO Pricing

Data Collection

To properly search the data set, it will first need to be collected from Azure then ingested
into DISCO Ediscovery for searching. Collection costs vary depending on number of data
sources being collected and whether or not the collection can be done remotely.
Therefore, DISCO is providing cost estimates for the following scenarios:

© Scenario 1- Onsite collection

m 22 Servers in Azure x 4hrs/server x $350/hr = $30,800.00
9 Scenario 1- Remote collection

m 22 Servers in Azure x 2hrs/server x $350/hr = $15,400.00

Data handling time: Once the data has been collected, DISCO Professional Services will
need to open each forensic images and export PSTs for individual custodians. It is
estimated this will cost:

© Opening forensic images: 11 hours @ $350/hr = $3,850.00
© Exporting PSTs for 150 custodians: 15 hours @ $350/hr = $5,200.00

Data Operations and Project Management time: Due to the nature of the data, DISCO
Data Operations might be required to further stage the data or remediate exceptions.
Therefore we are going to estimate an additional 40 hours of project management time
that can be used over the life of the case.

© PM/DO hours: 40 hours @ $250.00 = $10,000.00

DISCO ECA

DISCO Early Case Assessment allows for full search capability but limited tags for data
promotion to active review and data deletion. The only costs associated with DISCO ECA
are a one-time $20 per GB processing fee and a $5/GB/month hosting fee after three full
months of free hosting for each individual ingest.

o $20 x 13,000 GB = $260,000

DISCO Review
Active review rate is $20/GB/month

Assuming 500GB is promoted to active review in month 2, you can expect a monthly fee
of about $10,000/month for the remaining 11 months in the year.

No additional charges for: early case assessment, culling, hosted review platform,
processing, productions, OCR, users, imaging, Al, or analytics.
@®BDISCO

Per-GB pricing is based on pre-expanded data size. Expansion due to processing,
imaging, indexes, productions, etc. do not add to the billable data size.

Our transactional plan is designed to provide simple, transparent pricing on a per-case
basis. Invoices can be sent to the firm or directly to the client, based on billing preference.
Monthly minimum of $250/month per matter.

A la carte project management services are available at $250 per hour.

Managed Review Project Management services available at $250/hour (20-25 hours per
week, administration of DISCO platform, review workflow, client communications, etc.)
Managed Review Team Leads available at $75 per hour (100% on-site supervision on the
substance of the review, also performs quality control).

Contract Reviewers are available at $60 per hour (US-licensed attorneys).

Total Project Estimate = $404,550 - $419,950

Thank you for your consideration.

Robert Heston

Regional Sales Executive, Houston
heston@csdisco.com

(281) 685-2473
